

116 HRES 834 IH: Supporting policies that are a part of the “Best is Yet to Come” blueprint, outlined by President Trump during his historic, optimistic State of the Union Address.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 834IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Riggleman submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting policies that are a part of the Best is Yet to Come blueprint, outlined by President Trump during his historic, optimistic State of the Union Address.
	
 Whereas, on February 4, 2020, President Trump noted that Three years ago, we launched the great American comeback and that Jobs are booming, incomes are soaring, poverty is plummeting, crime is falling, confidence is surging, and our country is thriving and highly respected again.;
 Whereas, on February 4, 2020, President Trump noted that The unemployment rates for African-Americans, Hispanic-Americans, and Asian-Americans have reached the lowest levels in history. African-American youth unemployment has reached an all-time low.;
 Whereas, on February 4, 2020, President Trump noted that Under the last administration, more than 10 million people were added to the food stamp rolls. Under my Administration, 7 million Americans have come off of food stamps, and 10 million people have been lifted off of welfare.;
 Whereas, on February 4, 2020, President Trump noted that Jobs and investment are pouring into 9,000 previously-neglected neighborhoods thanks to Opportunity Zones;
 Whereas, on February 4, 2020, President Trump noted that With the tremendous progress we have made over the past 3 years, America is now energy independent, and energy jobs, like so many elements of our country, are at a record high. We are doing numbers that no one would have thought possible just 3 years ago.;
 Whereas, on February 4, 2020, President Trump noted that After losing 60,000 factories under the previous two administrations, America has now gained 12,000 new factories under my Administration;
 Whereas, on February 4, 2020, President Trump noted that For decades, China has taken advantage of the United States, now we have changed that but, at the same time, we have perhaps the best relationship we have ever had with China.;
 Whereas, on February 4, 2020, President Trump noted that All Americans are united with the Venezuelan people in their righteous struggle for freedom!; Whereas, on February 4, 2020, President Trump noted that Socialism destroys nations. But always remember, freedom unifies the soul.;
 Whereas, on February 4, 2020, President Trump noted that The next step forward in building an inclusive society is making sure that every young American gets a great education and the opportunity to achieve the American Dream.;
 Whereas, on February 4, 2020, President Trump called on the Congress to support our students and back my plan to offer vocational and technical education in every single high school in America;
 Whereas, on February 4, 2020, President Trump noted that We will always protect patients with pre-existing conditions—that is a guarantee and that We will never let socialism destroy American healthcare!; Whereas, on February 4, 2020, President Trump called on the Congress for bipartisan legislation that achieves the goal of dramatically lowering prescription drug prices;
 Whereas, on February 4, 2020, President Trump asked the Congress to provide an additional $50 million to fund neo-natal research for America’s youngest patients;
 Whereas, on February 4, 2020, President Trump called upon the Members of Congress here tonight to pass legislation finally banning the late-term abortion of babies;
 Whereas, on February 4, 2020, President Trump noted that 40 million American families have an average $2,200 extra thanks to our child tax credit; Whereas, on February 4, 2020, President Trump noted that the United States will join the One Trillion Trees Initiative, an ambitious effort to bring together Government and the private sector to plant new trees in America and around the world;
 Whereas, on February 4, 2020, President Trump noted that he is committed to ensuring that every citizen can have access to high-speed internet, including rural America;
 Whereas, on February 4, 2020, President Trump noted that the State of California passed an outrageous law declaring their whole State to be a sanctuary for criminal illegal immigrants—with catastrophic results;
 Whereas, on February 4, 2020, President Trump noted that his Administration has ended Catch-and-Release of illegal immigrants; Whereas, on February 4, 2020, President Trump noted that his Administration is also defending religious liberty, and that includes the Constitutional right to pray in public schools;
 Whereas, on February 4, 2020, President Trump asked the Congress to fully fund the Artemis program to ensure that the next man and the first woman on the moon will be American astronauts—using this as a launching pad to ensure that America is the first nation to plant its flag on Mars;
 Whereas, on February 4, 2020, President Trump noted that the United States Military executed a flawless precision strike that killed Soleimani and terminated his evil reign of terror forever; and
 Whereas, on February 4, 2020, President Trump noted that the best is yet to come for the American people: Now, therefore, be it  That the House of Representatives supports—
 (1)policies that further expand the booming economic growth outlined by President Trump in his State of the Union address; and
 (2)the Best is Yet to Come policy blueprint for the people of the United States, as outlined by President Trump in his State of the Union address on February 4, 2020.
			